CARDENA, Justice
(dissenting).
I disagree with the majority opinion insofar as it holds that the delay rentals were timely made to Charles Trad under the terms of the lease.
The lease requires that the delay rentals shall be paid or tendered to lessor “or to the credit of Lessor in The Citizens National Bank at Greenville, Texas, (which bank and its successors are Lessor’s agent * * *) the sum of One Hundred Fifty-four and 74/100 Dollars ($154.74) * * ⅛ ”
Our courts, as reflected in the cases cited in the majority opinion, have admittedly gone to great lengths in order to accord lessees, under the terms of instruments prepared by them, wide latitude in the making of payments called for in the lease instrument. These decisions seemingly are the result of judicial fascination with the word “lessor” to represent all lessors, and the “designation of a bank as “lessor’s agent.”
Here, the lease clearly requires payment to the bank “to the credit of Lessor.” For some reason, the lessee, despite the care taken to identify the bank as lessor’s agent, saw fit to give instructions to lessor’s agent. Instead of making payment to the credit of lessor, lessee made payment to the credit of a person as agent of lessor, Charles Trad. The person named as agent of Charles Trad was not, and never had been, the agent of Charles Trad. As far as Charles Trad is concerned, payment was made to the credit of a stranger. Since lessee paid to the credit of George K. Trad as attorney-in-fact for Charles Trad, and since George Trad was not the attorney-in-fact of Charles Trad, lessee made no payment to the credit of Charles Trad. I know of no case holding that payment to the credit of X as agent of A has been held to be payment to the credit of A where X is not A’s agent.
Since lessee took it upon itself to give incorrect instructions to lessor’s “agent, the bank, lessee should not be allowed to escape responsibility because the bank followed the incorrect instructions.